         Case 1:19-cv-01557-DGL Document 12 Filed 03/02/21 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

CARMEN P.,
                                                                    DECISION AND ORDER
                                      Plaintiff,
                                                                    19-CV-1557L

                      v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). The action is one brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On September 3, 2015, plaintiff, then twenty-six years old, filed applications for a period

of disability and disability insurance benefits, and supplemental security income (“SSI”), alleging

an inability to work since August 30, 2015. (Administrative Transcript, Dkt. #4 at 15). Those

applications were initially denied. The plaintiff requested a hearing, which was held on February

6, 2018, with a supplemental hearing on October 30, 2018, both before administrative law judge

(“ALJ”) Melissa Lin Jones. The ALJ issued an unfavorable decision on November 21, 2018,

finding plaintiff not disabled. (Dkt. #4 at 15-26). That decision became the final decision of the

Commissioner when the Appeals Council denied review on September 20, 2019. (Dkt. #4 at 1-3).

       The plaintiff has moved for remand of the matter for further administrative proceedings

(Dkt. #7), and the Commissioner has cross moved (Dkt. #9) for judgment on the pleadings,
          Case 1:19-cv-01557-DGL Document 12 Filed 03/02/21 Page 2 of 8




pursuant to Fed. R. Civ. Proc. 12(c). For the reasons set forth below, the plaintiff’s motion is

denied, the Commissioner’s cross motion is granted, and the complaint is dismissed.

                                          DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986). See 20 CFR §§404.1509, 404.1520.

The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is supported by

substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C. §405(g);

Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ’s decision exhaustively summarizes plaintiff’s medical records, including those

relating to right knee and ankle disorder, obesity and deep vein thrombosis (DVT), which the ALJ

concluded together constituted a severe impairment not meeting or equaling a listed impairment.

(Dkt. #4 at 18).

       On consideration of the entire record, the ALJ found that plaintiff has the residual

functional capacity (“RFC”) to perform sedentary work, except that she can no more than

occasionally climb ramps or stairs, balance, stoop, kneel, crouch, and crawl, can never climb

ladders, ropes or scaffolds, and must avoid extreme cold. (Dkt. #4 at 19).

       When provided with this RFC as a hypothetical at the hearing (and again, when given the

same hypothetical with the addition of a sit/stand option allowing for a change in position after an

hour of sitting), vocational expert Michael A. Klein testified that such an individual could not

return to plaintiff’s past relevant work as a garment maker, but could perform the representative

sedentary positions of order clerk, lens inserter, and surveillance system monitor. (Dkt. #6 at 25,

60-61). The ALJ accordingly found plaintiff not disabled. This appeal followed.


                                                 2
           Case 1:19-cv-01557-DGL Document 12 Filed 03/02/21 Page 3 of 8




I.      Substantial Evidence

        Plaintiff argues that the ALJ erred when she declined to grant controlling weight to the

only medical opinion of record, thereby creating an evidentiary gap which deprived her decision

of substantial evidentiary support.

        The Court disagrees. While it is well settled that an ALJ cannot arbitrarily substitute her

own lay opinion for competent medical opinion evidence, an ALJ is entitled to make an RFC

finding that is consistent with the record as a whole, even if it does not perfectly match a particular

medical opinion. See Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (rejecting argument that

ALJ had improperly substituted his medical judgment for expert opinion, because: “[a]lthough the

ALJ’s conclusion may not perfectly correspond with any of the opinions of medical sources cited

in his decision, he was entitled to weigh all of the evidence available to make an RFC finding that

was consistent with the record as a whole”). See also Camille v. Colvin, 652 F. App’x 25, 29 n. 5

(2d Cir. 2016) (affirming ALJ’s findings where the ALJ used a medical opinion “as the basis for

the RFC but incorporated additional limitations based on, inter alia, [plaintiff’s] testimony . . . [a]n

ALJ may accept parts of a doctor’s opinion and reject others”) (citations omitted).

        Dr. Abrar Siddiqui examined plaintiff on December 7, 2015. His objective findings

included normal gait, ability to walk on heels and toes, normal stance, and full range of motion

and strength in all extremities. Plaintiff’s squat was limited to 20 degrees due to obesity.1 Dr.

Siddiqui opined that plaintiff had no exertional or postural limitations of any kind, but should avoid

respiratory irritants due to her “history of asthma.” (Dkt. #4 at 542-45). The ALJ gave “limited”

weight to Dr. Siddiqui’s opinion, given that it was based on a one-time examination, and declined



1
  At the time of her examination with Dr. Siddiqui, plaintiff was morbidly obese, at 5’6½” in height and weighing
341 pounds, indicating a BMI of 54.2. Plaintiff’s treatment records indicate that her weight was consistent
throughout the relevant period. (Dkt. #4 at 570, 573, 594).
                                                         3
          Case 1:19-cv-01557-DGL Document 12 Filed 03/02/21 Page 4 of 8




to include a blanket limitation concerning respiratory irritants in her RFC finding, because plaintiff

had inaccurately reported to Dr. Siddiqui that she used an inhaler daily, when other records and

her hearing testimony stated that her asthma is well-controlled and that she only requires an inhaler

when she has a respiratory illness such as a cold. (Dkt. #4 at 24, 79).

       Initially, under the circumstances presented here, the ALJ’s failure to grant controlling

weight to Dr. Siddiqui’s opinion – the only medical opinion of record by an examining physician

– did not create gap in the record. It is true that in some cases, an ALJ’s rejection of the medical

opinions of record can create an evidentiary gap requiring remand, particularly where an ALJ sets

aside a physician’s detailed objective findings in favor of her own lay interpretation of raw medical

data. See generally Williams v. Commissioner, 366 F.Supp.3d 411, 417 (W.D.N.Y. 2019)(“[w]hile

in some circumstances, an ALJ may make an RFC finding without treating source opinion

evidence, the RFC assessment will be sufficient only when the record is ‘clear’ and contains ‘some

useful assessment of the claimant’s limitations from a medical source’”)(citations omitted).

However, “Social security disability appeals are highly fact intensive, and decisions are often

specific to unique circumstances in each case.” Lori M. v. Commissioner, 2021 U.S. Dist. LEXIS

12247 at *11 n.7 (W.D.N.Y. 2021) (although it “may be true in some circumstances” that an ALJ’s

failure to grant significant weight to any medical opinion creates a gap in the record, “it is not

always true; rather, it depends on the facts and analysis in each case”).

       In this case, however, the record provided a clear and consistent assessment of plaintiff’s

abilities and limitations, including comprehensive treatment records and a consultative

examination which consisted overwhelmingly of unremarkable objective findings, as well as the

opinion of a state agency reviewer concluding that plaintiff was capable of sedentary work. See

Currie v. Commissioner, 2018 U.S. Dist. LEXIS 178591 at *11 (W.D.N.Y. 2018) (“[s]imply


                                                  4
          Case 1:19-cv-01557-DGL Document 12 Filed 03/02/21 Page 5 of 8




because the ALJ afford[s] no single opinion controlling weight does not mean . . . that she

substitute[s] her own expertise of the medical proof for medical opinion”)(citing Tankisi v.

Commissioner, 521 F. App’x 29, 34 (2d Cir. 2013)(where “the record contains sufficient evidence

from which the ALJ can assess the petitioner’s residual functional capacity,” a medical opinion is

not necessarily required)).

       Plaintiff’s treatment records included notes from examinations on approximately a monthly

basis. Although plaintiff complained of right knee and ankle pain associated with weight-bearing

activities, and her physicians periodically noted right ankle instability and swelling of one or both

lower extremities, plaintiff consistently presented with normal gait and station, normal muscle

strength, normal muscle tone, intact circulation, and no right knee instability. (Dkt. #4 at 573, 621,

624, 715, 720, 741, 789, 792, 795, 807, 880). As the ALJ correctly noted, the record “reveals no

restrictions recommended by [plaintiff’s] treating doctor.” (Dkt. #4 at 24). Imaging studies showed

right ankle osteoarthritis, for which plaintiff underwent surgery in November 2016, after which no

joint abnormalities were noted. Imaging studies of her right knee were unremarkable. (Dkt. #4 at

24).

       At the hearing, plaintiff stated that her ankle and knee pain and swelling made it difficult

for her to sit for more than an hour at a time, and testified to daily activities that included caring

for her mother who suffered from kidney failure, preparing meals, taking her mother to doctors’

appointments, cooking, washing dishes, and caring for her children. (Dkt. #4 at 73-81).

       The ALJ accounted for the limitations plaintiff described by confirming with the vocational

expert that the three positions he had identified in response to the ALJ’s hypothetical could also

be performed (albeit in smaller numbers) by an individual requiring a sit/stand option. (Dkt. #4 at

61-63). Plaintiff had also reported to treatment providers that cold weather exacerbated her right


                                                  5
          Case 1:19-cv-01557-DGL Document 12 Filed 03/02/21 Page 6 of 8




knee and ankle pain: the ALJ accordingly included a limitation in the RFC for avoidance of

extremely cold temperatures. (Dkt. #4 at 797).

       The ALJ also clearly and sufficiently explained her reasons for declining to credit the

respiratory limitations that Dr. Siddiqui opined – specifically, that plaintiff’s report to Dr. Siddiqui

that she suffered from habitual asthma was not consistent with the record, or with her hearing

testimony. Even assuming arguendo that the ALJ erred by failing to include avoidance of

respiratory irritants in her RFC determination, such error is harmless, as the positions identified by

the vocational expert do not involve exposure to respiratory irritants. See Dictionary of

Occupational Titles 209.567-014 (order clerk); 713.687-026 (lens inserter); 279.367-010

(surveillance system monitor). See generally Poles v. Berryhill, 2018 U.S. Dist. LEXIS 49480

(W.D.N.Y. 2018)(RFC error is harmless where it does not impact the conclusion that the plaintiff

can perform the representative positions identified by the vocational expert).

       This is not a case where the ALJ ignored or rejected all of the medical opinion evidence

that was helpful to the claimant, and then substituted her own lay opinion to construct a detailed

RFC finding that was not adequately reconciled with the plaintiff-favorable medical evidence of

record. Here, despite complete treatment and surgical records and the opinions of a consulting

physician and state agency reviewer, there was simply no compelling evidence of disabling

limitations for the ALJ to “reconcile” in the first place. The ALJ’s obligation to cure obvious gaps

in the record does not give rise to a duty to obtain additional evidence, simply because an

otherwise-complete record fails to substantiate a party’s disability claim. The ultimate burden to

demonstrate disability lies with plaintiff. See Lesterhuis v. Colvin, 805 F.3d 83, 87 (2d Cir. 2015).

       I find that “[h]ere, the ALJ did not rely on her own judgement, but, rather, she carefully

and thoughtfully discussed [the medical opinion evidence] and only accepted so much of [it] as


                                                   6
          Case 1:19-cv-01557-DGL Document 12 Filed 03/02/21 Page 7 of 8




was consistent with the medical evidence overall. In that regard, the ALJ did exactly what she was

supposed to do.” Michael T. v. Commissioner, 2021 U.S. Dist. LEXIS 32641 at *29 (W.D.N.Y.

2021). The ALJ clearly articulated the reasons for the weight she assigned to Dr. Siddiqui’s

opinion, and her RFC determination was based on a detailed consideration of the entire record,

and included common-sense limitations sufficient to account for, inter alia, plaintiff’s right knee

and ankle disorder, obesity and DVT. The ALJ’s RFC finding was consistent with (and in many

respects, provided even greater limitations than) the sitting, standing, walking, and climbing

limitations to which plaintiff testified at the hearing, as well as with plaintiff’s self-reported daily

activities, the grossly normal objective findings of plaintiff’s treatment providers, the opinion of

Dr. Siddiqui with respect to plaintiff’s exertional and postural limitations, and the opinion of state

agency reviewer C. Kloepfer. (Dkt. #4 at 106-11). As such, I find that the record did not contain

any obvious gaps, and that the ALJ’s decision was supported by substantial evidence of record,

and was not the product of legal error.

       I have considered the remainder of plaintiff’s arguments, and find them to be without merit.



                                          CONCLUSION

       For the forgoing reasons, I find that the ALJ’s decision was supported by substantial

evidence, and was not the product of reversible legal error. The Commissioner’s finding that

plaintiff – at the time of alleged disability onset a 26-year-old woman with a high school education

and past relevant work as a garment maker – could perform a range of jobs existing in significant

numbers in the national economy – is affirmed.




                                                   7
         Case 1:19-cv-01557-DGL Document 12 Filed 03/02/21 Page 8 of 8




       The plaintiff’s motion for judgment on the pleadings (Dkt. #7) is denied, the

Commissioner’s cross motion for judgment on the pleadings (Dkt. #9) is granted, and the

complaint is dismissed.

       IT IS SO ORDERED.



                                 _______________________________________
                                          DAVID G. LARIMER
                                         United States District Judge
Dated: Rochester, New York
       March 2, 2021.




                                          8
